Citation Nr: 0614023	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-03 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of right 
shoulder rotator cuff tear.

2. Entitlement to service connection for spondylolisthesis 
with unstable L5-S1 joint.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1985 to August 1989.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2001 
rating decision by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran requested a hearing before a decision review officer 
at the Columbia RO but he cancelled the hearing scheduled in 
May 2002.  The veteran also requested a hearing before a 
Veteran's Law Judge but failed to report for such hearing 
scheduled in June 2003.  In July 2003 the case was remanded 
to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted out by the veteran's representative in written 
argument dated in April 2006, a June 2000 report from the 
Carolina Spine Institute indicates that the veteran was 
followed by a Dr. K in the past and that he had had prior 
evaluations from Dr. J, Dr. L and Dr. A.  However, the record 
does not contain any documentation of treatment or evaluation 
from these individuals or any indication that the RO 
attempted to obtain such records.  Also, an April 2002 letter 
from Dr. P indicated that he had followed the veteran for 
many years, and a June 2004 statement from the veteran 
indicated that there were VA treatment records dating back 
to1994.  However, neither records of the many year treatment 
by Dr. P. nor VA medical records dating back to 1994 have 
been secured for the record (and there is no indication of an 
attempt to obtain such records).  Records of earlier 
treatment for the disabilities at issue could have a bearing 
on the matters at hand, and the Board agrees with the 
veteran's representative that they must be secured, if 
available.

The veteran's representative also noted that in a January 
2003 statement the veteran referred to a submitted letter 
from a fellow soldier attesting to injuries the veteran 
sustained in service, and that such letter was not in the 
record.  There is no indication that the RO sought to locate 
the letter (or clarify whether such was actually submitted).    

Finally, the veteran has not been provided required notice as 
outlined by the Court of Appeals for Veteran's Claims (Court) 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards and applicable rating 
criteria in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be asked to 
identify all VA facilities where he 
received treatment in 1994, and since; 
the RO should secure complete copies of 
the records from the sources identified 
(those not already secured).   

3.  The veteran should be asked to 
identify when and where he was treated by 
Dr. K, Dr. J, Dr. L and Dr. A and to sign 
appropriate releases for these providers.  
He should also be asked to indicate when 
and where he received follow-up treatment 
for his alleged shoulder injury after 
service.  The RO should obtain all 
available records from all providers 
sufficiently identified by the veteran.

4.  The RO should ascertain whether the 
veteran indeed submitted for the record a 
letter from a former fellow serviceman 
(as noted in a January 2003 statement).  
If so, the RO should conduct a search for 
such letter and associate it with the 
veteran's claims file.  If the letter 
cannot be located, the veteran should be 
given opportunity to resubmit the letter.  
If the letter suggests further 
development is necessary, the RO should 
undertake such development.

5.  If the development above leads to 
documentation of  treatment for the 
veteran's claimed shoulder and/or back 
disability at a time more proximate to 
service than currently shown and/or any 
other documentation that the veteran's 
claimed shoulder and/or back disability 
was first manifested in service, the RO 
should arrange for the veteran to be 
examined by an orthopedic specialist  to 
determine whether or not his current 
shoulder and back disabilities are 
related to his service (and specifically 
to his experiences as a parachutist in 
service).  The examiner must review the 
veteran's claims file in conjunction with 
the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
lumbosacral spine disability is related 
to his military service (including his 
experiences as a parachutist therein) and 
whether it is at least as likely as not 
that any right shoulder disability is 
related to his military service 
(including his experiences as a 
parachutist therein).  The examiner 
should explain the rationale for the 
opinions given.   

6.  The RO should then readjudicate the 
claims.  If they remain denied, the 
appellant and his representative should 
be issued an appropriate supplemental 
statement of the case and given the 
opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order. 
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


